CALCULATION OF REGISTRATION FEE Title of Each Class of Securities Offered Maximum Aggregate Offering Price Amount of Registration Fee(1) Global Medium-Term Notes, Series A $3,719,500 $426.25 Calculated in accordance with Rule 457(r) of the Securities Act of 1933. Pricing Supplement dated March 9, 2012 (To the Prospectus dated August 31, 2010 and Prospectus Supplement dated May 27, 2011) Filed Pursuant to Rule 424(b)(2) Registration Statement No. 333-169119 $3,719,500 Barclays Bank PLC Contingent Absolute Return Autocallable Optimization Securities Linked to the Performance of Brent Crude Futures Contracts due March 20, 2013 Investment Description Contingent Absolute Return Autocallable Optimization Securities (the Securities) are unconditional, unsecured and unsubordinated debt securities issued by Barclays Bank PLC (the Issuer) linked to the performance of brent crude futures contracts, as determined by reference to the settlement price of the relevant nearby months brent crude futures contract (the Underlying Asset) as traded on the IntercontinentalExchange (ICE). If the settlement price of the Underlying Asset on any quarterly Observation Date (which will occur first on or about June 11, 2012, and then quarterly thereafter as described on page PS-4 of this pricing supplement) is equal to or greater than the settlement price of the Underlying Asset on the Trade Date (the Initial Price), Barclays Bank PLC will automatically call the Securities and pay you a Call Price equal to the principal amount per Security plus a Call Return. The Call Return increases the longer the Securities are outstanding. If by maturity the Securities have not been called and the settlement price of the Underlying Asset is at or above the Trigger Price, which equals 80% of the Initial Price, on the Final Valuation Date, the Issuer will repay the principal amount plus pay you a return at maturity equal to the absolute value of the percentage decline in the settlement price of the Underlying Asset from the Trade Date to the Final Valuation Date (the Contingent Absolute Return). If by maturity the Securities have not been called and the settlement price of the Underlying Asset is less than the Trigger Price, the Issuer will repay less than the principal amount, if anything, resulting in a loss that is proportionate to the decline in settlement price of the Underlying Asset from the Trade Date to the Final Valuation Date, up to a 100% loss of your principal amount invested. Investing in the Securities involves significant risks. You may lose some or all of your principal. The contingent repayment of principal included in the Contingent Absolute Return, which is only payable if the Securities are not called and the settlement price of the Underlying Asset on the Final Valuation Date is at or above the Trigger Price, applies only if you hold the Securities to maturity. Any payment on the Securities, including any repayment of principal, is subject to the creditworthiness of the Issuer and is not, either directly or indirectly, an obligation of any third party. If the Issuer were to default on its payment obligations, you may not receive any amounts owed to you under the Securities and you could lose your entire investment. Features q Call Return  Barclays Bank PLC will automatically call the Securities for a Call Price equal to the principal amount plus the applicable Call Return based on the Call Return Rate if the settlement price of the Underlying Asset on any Observation Date is equal to or greater than the settlement price of the Underlying Asset on the Trade Date. If the Securities are not called, investors will have the potential for downside market exposure to the Underlying Asset at maturity. q Contingent Absolute Return at Maturity  If you hold the Securities to maturity, the Securities have not been called on any Observation Date including the Final Valuation Date and the settlement price of the Underlying Asset is greater than or equal to the Trigger Price on the Final Valuation Date, Barclays Bank PLC will pay your full principal amount plus pay the Contingent Absolute Return. If the settlement price of the Underlying Asset is less than the Trigger Price on the Final Valuation Date, the Contingent Absolute Return will not apply and Barclays Bank PLC will pay less than your principal amount, if anything, resulting in a loss of your investment that will be proportionate to the full negative Underlying Return. The Contingent Absolute Return, and any contingent repayment of principal, applies only if you hold the Securities to maturity. Any payment on the Securities, including any repayment of principal, is subject to the creditworthiness of the issuer. Key Dates Trade Date: March 9, 2012 Settlement Date: March 14, 2012 Observation Dates: Quarterly, commencing June 11, 2012 (See page PS-4) Final Valuation Date
